RESOLUCIÓN
Mediante la escritura núm. 4 de fecha 9 de enero de 1962 otorgada ante el Notario Miguel Bahamonde Ricomar, el re-*2cúrrente Luciano Martiniano García constituyó hipoteca en garantía de un pagaré al portador “sobre el condominio de una mitad que pertenece al compareciente” en un bien in-mueble adquirido durante su matrimonio con doña Lucy Gri-llasca Salas y que figura inscrito a favor de la sociedad de gananciales por ellos constituida. Copia certificada de esta escritura se presentó en el Registro de la Propiedad y se le adjuntó — como documento complementario — una certifica-ción de la defunción de la señora Grillasca acaecida en el año 1944.
El Registrador denegó la inscripción solicitada porque de los libros a su cargo no consta la disolución de la referida sociedad de gananciales. Cita en apoyo de su nota el artículo 1313 del Código Civil, 31 L.P.R.A. see. 3672, y lo resuelto en Blanco v. Registrador, 5 D.P.R. 26 (1903) y Ríos v. Registrador, 19 D.P.R. 561 (1913). 
La disposición legal citada relativa a la necesidad del consentimiento de la esposa para la enajenación de bienes de la sociedad de gananciales no es de aplicación a la situa-ción que consideramos donde precisamente mediante el acta de defunción se comprueba que uno de los cónyuges ha fa-llecido y el objeto del contrato es la participación que en dichos bienes corresponde al supérstite. La doctrina aplicable aparece expuesta en Pérez v. Registrador, 62 D.P.R. 789 (1944); Maldonado v. Registrador, 45 D.P.R. 841 (1933) ; Muñoz v. Registrador, 30 D.P.R. 70 (1921) ; Allende v. Registrador, 28 D.P.R. 569 (1920) ; Becerra v. Registrador 27 D.P.R. 843 (1919) y Fabián v. Registrador, 25 D.P.R. 899 (1917). El caso de Ríos citado por el recurrido fue expresamente modificado en el de Allende, y Blanco v. Registrador, supra, envolvía una situación de hechos distinta a la que consideramos pues se trataba de la enajenación de la to-talidad de un bien inmueble ganancial por el cónyuge sobre-viviente sin el concurso de los herederos del fallecido. Pa-rece conveniente señalar que ni siquiera puede practicarse la inscripción sujeta a las resultas de la liquidación de la so-*3ciedad de gananciales. Piazza v. Registrador, 79 D.P.R. 425 (1956) ; Piazza v. Registrador, 78 D.P.R. 301 (1955) ; Alameda v. Registrador, 76 D.P.R. 230 (1954).

Se revoca la nota recurrida y se ordena la inscripción solicitada.

Así lo resolvió y manda el Tribunal y firma el Sr. Juez Presidente.
(Fdo.) Luis Negrón Fernández, Juez Presidente.
Certifico:
(Fdo.) Ignacio Rivera,

Secretario